Motion for Rehearing Granted, Memorandum Opinion filed September 16,
2014, Withdrawn, Appeal Reinstated, and Order filed October 23, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00512-CV
                                   ____________

MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                     SOBHAN, Appellants

                                         V.

                        SERAJ MOHAMMED, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10417

                                     ORDER

      On September 16, 2014, this court issued an opinion dismissing this appeal.
On October 1, 2014, appellants filed a motion for rehearing. The motion is granted.

      This court’s opinion filed September 16, 2014, is withdrawn, and our
judgment of that date is vacated. The appeal is ordered reinstated.
      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before November 15, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.